10F-3 Report CGCM Core Fixed Income Investments 9/1/2008 through 8/31/2009 ID Issuer Name Trade Date Selling Dealer Total Amount Purchase Price % Received by Fund % of Issue (1) 1353 Nielsen Finance LLC 1/21/2009 JP Morgan 1,500,000.00 $90.00 0.500% 0.833% 1354 Petrohawk Energy Corp. 1/22/2009 JP Morgan 1,000,000.00 $91.279 0.333% 0.500% 1360 El Paso Corp. 2/4/2009 Sterne, Agee, Leach 1,000,000.00 $97.875 0.200% 0.300% 1361 CSC Holdings Inc. 2/9/2009 Sterne, Agee, Leach 1,000,000.00 $96.50 0.200% 0.300% 1364 HCA Inc. 2/11/2009 Banc of America 1,000,000.00 $96.673 0.333% 0.500% 1370 Forest Oil Corp. 2/11/2009 JP Morgan 1,000,000.00 $95.15 0.286% 0.429% (1) Represents purchases by all affiliated mutual funds and discretionary accounts; may not exceed 25% of the principal amount of the offering. Other Participant Accounts Issue Amount Total Received All Funds 1353 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 1,000,000.00 300,000,000.00 2,500,000.00 1354 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 500,000.00 300,000,000.00 1,500,000.00 1360 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 500,000.00 500,000,000.00 1,500,000.00 1361 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 500,000.00 500,000,000.00 1,500,000.00 1364 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 500,000.00 300,000,000.00 1,500,000.00 1370 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 500,000.00 350,000,000.00 1,500,000.00
